DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6 and 11-16) in the reply filed on 04/22/2022 is acknowledged.

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 04/22/2022. Currently, claims 1-6 and 11-16 are pending. Claims 7-10 and 17-20 have been cancelled. No newly added and/or amended claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
Claims 1-6 and 11-16 are directed to method and system for tracking product(s).
Exemplary claim 1 recites in part, 
“… receive product related information over a network from a of tracking devices located at a plurality of facilities… 
…store the product information from the plurality of tracking devices located at the plurality of facilities,
a processor configured to be responsive to and control at least the database and the network interface; and
implement blockchain technology with respect to the product related information to generate a blockchain ledger of the product related information”
The claim recites the limitations of 1) collecting product related data, 2) storing the collected data, and 3) processing the collected data. Under broadest reasonable interpretation, the “collecting”, “storing” and “processing” steps cover performance of the limitation in the mind but for the recitation of computer components (processor, database, network interface, tracking devices). Other than the recitation of “processor”, “database”, “network interface” and “tracking devices”, nothing in the claim element precludes the step from being performed in the human mind. The nominal recitation of computer components does not take the claim limitations out of the mental processes grouping. Hence, the claim recites an abstract idea. See MPEP 2106.04(a)(2)(III)(A).
This judicial exception is not integrated into a practical application because the additional elements, “wherein the product related information…” and “wherein the identification information…” simply describes the type of data associated with the product that is being collected. The data type collected does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (processor, database, network interface, tracking devices) amount to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept.
Accordingly, claim 1 is directed to a judicial exception (i.e. abstract idea) without significantly more.
Claim 11 recites similar limitations, and therefore is rejected based on similar rationale.
Dependent claims 2-6 and 12-16 recite limitations directed to the abstract idea, and does not integrate the abstract idea into a practical application nor provide an inventive concept. 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Appl. Pub. No. 2018/0284093 (Brown et al. – hereinafter Brown).

Referring to claim 1, Brown discloses a system configured to track product and capture product related information comprising: 
a network interface configured to receive product related information over a network from a plurality of tracking devices located at a plurality of facilities utilizing at least one of the following: a micro service transformation layer where multiple data sources converge to configure, and normalize data to a common and a network of interfaces and APIs ingesting data to a blockchain platform comprising replicated instances of a database; [See paragraphs 0019, 0048-0050, 0052-0054, 0056, 0059, 0062, 0065] 
the database configured to store the product information from the plurality of tracking devices located at the plurality of facilities, [See paragraph 0062]
a processor configured to be responsive to and control at least the database and the network interface; and [See paragraph 0063]
the processor and the database being further configured to implement blockchain technology with respect to the product related information to generate a blockchain ledger of the product related information, [See paragraphs 0048, 0064]
wherein the product related information comprises a location of a product, an identification of the product, and at least one of the following: a temperature of the product, remaining product shelf fife identifying characteristics and a temperature of an environment of the product; and [See paragraphs 0024, 0043, 0050, 0053, 0058, 0067, 0073]
wherein the identification of the product is based in part on a machine-readable code located with the product, the machine-readable code comprising the identification of the product and the machine-readable code being implemented with at least one of the following: a radio frequency identification (RFID) device, a barcode, a QR (Quick Response) code, and a data matrix (DM) code. [See paragraphs 0047, 0055] 

Referring to claim 2, Brown discloses the system of claim 1 wherein: the processor is further configured to receive an information request for the product: the processor is further configured to analyze the database including the blockchain ledger to determine requested information in response to the information request for the product; and the processor is further configured to transmit the requested information to a computer, wherein the requested information comprises information on a particular one of the product, a particular one of the facilities, a case number of the product, a lot number of the product, a batch number of the product and an item number of the product; and wherein the information request comprises at least one of the following: a tracking request, a product genealogy request and a traceability request. [See paragraphs 0006, 0024, 0040, 0044, 0052, 0062, 0063, 0067, 0074] 

Referring to claim 3, Brown discloses the system of claim 1 wherein: 
the processor is further configured to receive an inventory request for the product; [See paragraphs 0062, 0081]
the processor is further configured to analyze the database including the blockchain ledger to determine inventory information in response to the inventory request for the product; and [See paragraphs 0062, 0063, 0081]
the processor is further configured to transmit the inventory information to a computer or a mobile device, [See paragraph 0081]
wherein the inventory information comprises at least one of the following: an inventory determination, a replacement determination, a supply chain determination, consumption metrics, inventory counts, a gross inventory, and a forecasted inventory. [See paragraphs 0006, 0058, 0062, 0081] 

Referring to claim 4, Brown discloses the system of claim 1 wherein: the product related information further comprises an image captured by a camera device implemented by one of the plurality of tracking devices; and [See paragraphs 0002, 0022, 0043, 0050, 0052]
the product related information further comprises the image captured by the camera device implemented by one of the plurality of tracking devices. [See paragraphs 0002, 0022, 0043, 0052] 

Referring to claim 5, Brown discloses the system of claim 4 wherein: the processor is further configured to analyze the image captured by the camera device implemented by one of the plurality of tracking devices to determine whether the product has indications of at least one of the following: quality characteristics and product integrity information. [See paragraphs 0002, 0022, 0043, 0044, 0052, 0056]

Referring to claim 6, Brown discloses the system of claim 1 further comprising the plurality of tracking devices; each of the plurality of tracking devices comprising: a machine-readable code reader configured to read a machine-readable code located with a product: the machine-readable code comprising an identification of the product and the machine-readable code being implemented with at least one of the following: a radio frequency identification (RFID) device, a barcode, a QR (Quick Response) code, and a data matrix (DM) code; [See paragraphs 0047, 0055]
at least one sensor configured to sense a physical characteristic of the product including at least one of the following: a temperature of the product and a temperature of an environment of the product; [See paragraphs 0047, 0050, 0055, 0073, 0075] 
a detection unit configured to receive information from the sensor; [See paragraphs 0062, 0073]
a device processor configured to implement and control the detection unit and the machine-readable code reader; and [See paragraphs 0062, 0073]
a transceiver configured to transmit product related information over the network to the processor, the product related information comprising the location of the product; the identification of the product, and at least one of the following: the temperature of the product and the temperature of an environment of the product. [See paragraph 0028, 0050, 0058, 0062, 0073, 0075]

Referring to claims 11-16, they contain similar limitations as set forth in claims 1-6, and therefore are rejected based on the same rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687